Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	The claimed invention is directed to “mental processes” without significantly more.
	The claims recite:
		machine learning models
		request
		inference
		result of the inference
		external entity

Claim 1


	The preamble of the claim recites “1. A computer-implemented method comprising…”. Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:

receiving a candidate set of nodes to use in a first group of hosts and a set of all the machine learning models hosted in a second group of hosts;

loading at least some of the set of machine learning models hosted in the second group of hosts into random access memory of the first group;

receiving a request to perform an inference using one of the loaded machine learning models;

routing the request to a host of the first group of hosts;

performing an inference using the host of the first group of hosts; and

providing a result of the inference to the external entity.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) a “node”
	(2) a “host”
	(3) a “random access memory”
	(4) a “external entity”
	A “node” is a broad term that includes computer algorithms that are merely programmed into a general purpose computer.

[0091] FIG. 14 illustrates an example data center that implements an overlay network on a network substrate using IP tunneling technology, according to some embodiments. A provider data center 1400 may include a network substrate that includes networking nodes 1412 such as routers, switches, network address translators (NATs), and so on, which may be implemented as software, hardware, or as a combination thereof. Some embodiments may employ an Internet Protocol (IP) tunneling technology to provide an overlay network via which encapsulated packets may be passed through network substrate 1410 using tunnels. The IP tunneling technology may provide a mapping and encapsulating system for creating an overlay network on a network (e.g., a local network in data center 1400 of FIG. 14) and may provide a separate namespace for the overlay layer (the public IP addresses) and the network substrate 1410 layer (the local IP addresses). Packets in the overlay layer may be checked against a mapping directory (e.g., provided by mapping service 1430) to determine what their tunnel substrate target (local IP address) should be.

This “node” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “host” is a broad term that includes general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[0097] While the above describes hardware virtualization technology that enables multiple operating systems to run concurrently on host computers as virtual machines (VMs) on the 
hosts, where the VMs may be instantiated on slots on hosts that are rented or leased to customers of the network provider, the hardware virtualization 

	A “random access memory” is merely a component of the general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[00119] The environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network (SAN) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the computers, servers, or other network devices may be stored locally and/or remotely, as appropriate. Where a system includes 
computerized devices, each such device can include hardware elements that may be electrically coupled via a bus, the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch screen, or keypad), and/or at least one output device (e.g., a display device, printer, or speaker). Such a system may also include one or more storage devices, such as disk drives, optical storage devices, and solid- state storage devices such as random-access memory (RAM) or read-only memory (ROM), as well as 

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) a “node”
	(2) a “host”
	(3) a “random access memory”
	(4) a “external entity”
	A “node” is a broad term that includes computer algorithms that are merely programmed into a general purpose computer.

[0091] FIG. 14 illustrates an example data center that implements an overlay network on a network substrate using IP tunneling technology, according to some embodiments. A provider data center 1400 may include a network substrate that includes networking nodes 1412 such as routers, switches, network address translators (NATs), and so on, which may be implemented as software, hardware, or as a combination thereof. Some embodiments may employ an Internet Protocol (IP) tunneling technology to provide an overlay network via which encapsulated packets may be passed through network substrate 1410 using tunnels. The IP tunneling technology may provide a mapping and encapsulating system for creating an overlay network on a network (e.g., a local network in data center 1400 of FIG. 14) and may provide a separate namespace for the overlay layer (the public IP addresses) and the network substrate 1410 layer (the local IP addresses). Packets in the overlay layer may be checked against a mapping directory (e.g., provided by mapping service 1430) to determine what their tunnel substrate target (local IP address) should be.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “host” is a broad term that includes general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[0097] While the above describes hardware virtualization technology that enables multiple operating systems to run concurrently on host computers as virtual machines (VMs) on the 
hosts, where the VMs may be instantiated on slots on hosts that are rented or leased to customers of the network provider, the hardware virtualization technology may also be used to provide other 

	A “random access memory” is merely a component of the general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[00119] The environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network (SAN) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the computers, servers, or other network devices may be stored locally and/or remotely, as appropriate. Where a system includes 
computerized devices, each such device can include hardware elements that may be electrically coupled via a bus, the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch screen, or keypad), and/or at least one output device (e.g., a display device, printer, or speaker). Such a system may also include one or more storage devices, such as disk drives, optical storage devices, and solid- state storage devices such as random-access memory (RAM) or read-only memory (ROM), as well as 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 2
	Claim 2 recites:
2. The computer-implemented method of claim 1, wherein the first group of hosts is generated as a result of determining the second group of hosts was overloaded.

	Applicant’s Claim 2 merely teaches the gathering data on the conditions of the hosts and analyzing information using conventional 
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:
3. The computer-implemented method of claim 2, wherein determining the second group of hosts was overloaded comprises:

maintaining a cache miss rate of hosts of the second group of hosts over a time period, each host the second group of hosts to cache a plurality of machine learning models;

tracking a number of unique machine learning models requested in the second group of hosts over the time period; and

wherein when either the first or second metric exceeds a threshold, the second group of hosts is overloaded.

	Applicant’s Claim 3 merely teaches the gathering of data on the conditions of the hosts and analyzing information using conventional 
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:
4. The computer-implemented method of claim 1, wherein each host maps to at least one virtual node and an identifier of the machine learning model is hashed to at least one of the virtual nodes.

	Applicant’s Claim 4 merely teaches the mapping of virtual nodes and hashing of identifiers to virtual nodes. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:


	Applicant’s Claim 5 merely teaches the random selection of hosts. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 6
	Claim 6 recites:
6. The computer-implemented method of claim 1, wherein each host caches a first plurality of machine learning models loaded in random access memory and caches a second, different plurality of machine learning models in a disk according to a least frequently used caching model.

	Applicant’s Claim 6 merely teaches the storage of data. Though it also teaches a “least frequently used caching model”, it does not teach what the model actually is or what “according to” the model means. It doesn’t even determine any particular method. It does not integrate the 
	Claim 6 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “8. A computer-implemented method comprising…” Therefore, it is a “product of manufacture”, which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 8 recite abstract ideas?

	YES. The following limitations in Claim 8 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental processes”:



sending a request to the group of hosts for a list of machine learning models loaded per host of the group of hosts;

receiving, from each host, the list of loaded machine learning models;

loading at least a proper subset of list of loaded machine learning models into random access memory of the at least one group;

receiving a request to perform an inference;

routing the request to the additional host of the group of hosts;

performing an inference using the additional host of the group of hosts; and

providing a result of the inference to an external entity.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:

	(2) a “random access memory”
	A “host” is a broad term that includes general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[0097] While the above describes hardware virtualization technology that enables multiple operating systems to run concurrently on host computers as virtual machines (VMs) on the 
hosts, where the VMs may be instantiated on slots on hosts that are rented or leased to customers of the network provider, the hardware virtualization technology may also be used to provide other computing resources, for example storage resources 1418A-1418N, as virtualized resources to customers of a network provider in a similar manner.

	A “random access memory” is merely a component of the general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[00119] The environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network Where a system includes 
computerized devices, each such device can include hardware elements that may be electrically coupled via a bus, the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch screen, or keypad), and/or at least one output device (e.g., a display device, printer, or speaker). Such a system may also include one or more storage devices, such as disk drives, optical storage devices, and solid- state storage devices such as random-access memory (RAM) or read-only memory (ROM), as well as removable media devices, memory cards, flash cards, etc.

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements
	(1) a “host”
	(2) a “random access memory”


[0097] While the above describes hardware virtualization technology that enables multiple operating systems to run concurrently on host computers as virtual machines (VMs) on the 
hosts, where the VMs may be instantiated on slots on hosts that are rented or leased to customers of the network provider, the hardware virtualization technology may also be used to provide other computing resources, for example storage resources 1418A-1418N, as virtualized resources to customers of a network provider in a similar manner.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “random access memory” is merely a component of the general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[00119] The environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to Where a system includes 
computerized devices, each such device can include hardware elements that may be electrically coupled via a bus, the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch screen, or keypad), and/or at least one output device (e.g., a display device, printer, or speaker). Such a system may also include one or more storage devices, such as disk drives, optical storage devices, and solid- state storage devices such as random-access memory (RAM) or read-only memory (ROM), as well as removable media devices, memory cards, flash cards, etc.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.



Claim 9
	Claim 9 recites:
9. The computer-implemented method of claim 8, wherein each host maps to at least one virtual node and an identifier of the machine learning model is hashed to at least one of the virtual nodes.

	Applicant’s Claim 9 merely teaches the mapping of virtual nodes and hashing of identifiers to virtual nodes. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:
10. The computer-implemented method of claim 8, wherein the request is routed to the additional host based on random determination.


	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:
11. The computer-implemented method of claim 8, wherein each host caches a first plurality of machine learning models loaded in random access memory and caches a second, different plurality of machine learning models in a disk according to a least frequently used caching model.

	Applicant’s Claim 11 merely teaches the storage of data. Though it also teaches a “least frequently used caching model”, it does not teach what the model actually is or what “according to” the model means. It doesn’t even determine any particular method. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)


Claim 13
	Claim 13 recites:
13. The computer-implemented method of claim 8, further comprising: storing data including the request and inference result in a data hub accessible to a subscribing entity.

	Applicant’s Claim 13 merely teaches the storage of data. Though it also teaches a “data hub”, it is not distinguished from any other computer readable medium. Though it teaches “accessibility”, it doesn’t teach that it is ever accessed. It is an optional limitation that need never be satisfied, so it carries no patentable weight. It doesn’t even determine any particular method. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:


	Applicant’s Claim 14 merely teaches the transfer of data. Though it also teaches a “bot”, it is not distinguished from any other computer. It doesn’t even determine any particular method. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “15. A system comprising …” Therefore, it is an “apparatus”, which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 recite abstract ideas?

mental processes”:

a plurality of compute nodes having a plurality of machine learning models loaded for use inference operations, the plurality of compute nodes logically divided as plurality of groups of hosts and implemented by a first one or more electronic devices; and

an inference service implemented by a second one or more electronic devices, the inference service including instructions that upon execution are to cause:

receiving a candidate set of compute nodes to use in a first logical group of hosts and a set of all the machine learning models hosted in a second logical group of hosts;

loading at least some of the set of machine learning models hosted in the second group of hosts into random access memory of the first logical group of hosts;

receiving a request to perform an inference using one of the loaded machine learning models;

routing the request to a host of the first logical group of hosts;

performing an inference using the host of the first logical group of hosts; and

providing a result of the inference to the external entity.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) a “host”
	(2) a “random access memory”
	(3) a “compute node”
	(4) a “electronic devices”
	A “host” is a broad term that includes general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[0097] While the above describes hardware virtualization technology that enables multiple operating systems to run concurrently on host computers as virtual machines (VMs) on the 
hosts, where the VMs may be instantiated on slots on hosts that are rented or leased to customers of the network provider, the hardware virtualization technology may also be used to provide other 

	A “random access memory” is merely a component of the general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[00119] The environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network (SAN) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the computers, servers, or other network devices may be stored locally and/or remotely, as appropriate. Where a system includes 
computerized devices, each such device can include hardware elements that may be electrically coupled via a bus, the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch screen, or keypad), and/or at least one output device (e.g., a display device, printer, or speaker). Such a system may also include one or more storage devices, such as disk drives, optical storage devices, and solid- state storage devices such as random-access memory (RAM) or read-only memory (ROM), as well as 

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

	A “node” is a broad term that includes computer algorithms that are merely programmed into a general purpose computer.

[0091] FIG. 14 illustrates an example data center that implements an overlay network on a network substrate using IP tunneling technology, according to some embodiments. A provider data center 1400 may include a network substrate that includes networking nodes 1412 such as routers, switches, network address translators (NATs), and so on, which may be implemented as software, hardware, or as a combination thereof. Some embodiments may employ an Internet Protocol (IP) tunneling technology to provide an overlay network via which encapsulated packets may be passed through network substrate 1410 using tunnels. The IP tunneling technology may provide a mapping and encapsulating system for creating an overlay network on a network (e.g., a local network in data center 1400 of FIG. 14) and may provide a separate namespace for the overlay layer (the public IP addresses) and the network substrate 1410 layer (the local IP addresses). Packets in the overlay layer may be checked against a mapping directory (e.g., provided by mapping service 1430) to determine what their tunnel substrate target (local IP address) should be.

This “node” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	An “electronic device” is a broad term that includes general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[0097] While the above describes hardware virtualization technology that enables multiple operating systems to run concurrently on host computers as virtual machines (VMs) on the 
hosts, where the VMs may be instantiated on slots on hosts that are rented or leased to customers of the network provider, the hardware virtualization technology may also be used to provide other computing resources, for example storage resources 1418A-1418N, as virtualized resources to customers of a network provider in a similar manner.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements
	(1) a “host”

	(3) a “compute node”
	(4) a “electronic devices”
	A “host” is a broad term that includes general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[0097] While the above describes hardware virtualization technology that enables multiple operating systems to run concurrently on host computers as virtual machines (VMs) on the 
hosts, where the VMs may be instantiated on slots on hosts that are rented or leased to customers of the network provider, the hardware virtualization technology may also be used to provide other computing resources, for example storage resources 1418A-1418N, as virtualized resources to customers of a network provider in a similar manner.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “random access memory” is merely a component of the general purpose computer processing units and virtual machines. Applicant’s Specification recites:

[00119] The environment can include a variety of data stores and other memory and storage media as discussed above. These can reside in a variety of locations, such as on a storage medium local to (and/or resident in) one or more of the computers or remote from any or all of the computers across the network. In a particular set of embodiments, the information may reside in a storage-area network (SAN) familiar to those skilled in the art. Similarly, any necessary files for performing the functions attributed to the computers, servers, or other network devices may be stored locally and/or remotely, as appropriate. Where a system includes 
computerized devices, each such device can include hardware elements that may be electrically coupled via a bus, the elements including, for example, at least one central processing unit (CPU), at least one input device (e.g., a mouse, keyboard, controller, touch screen, or keypad), and/or at least one output device (e.g., a display device, printer, or speaker). Such a system may also include one or more storage devices, such as disk drives, optical storage devices, and solid- state storage devices such as random-access memory (RAM) or read-only memory (ROM), as well as removable media devices, memory cards, flash cards, etc.

	A “node” is a broad term that includes computer algorithms that are merely programmed into a general purpose computer.

[0091] FIG. 14 illustrates an example data center that implements an overlay network on a network substrate using IP tunneling technology, according A provider data center 1400 may include a network substrate that includes networking nodes 1412 such as routers, switches, network address translators (NATs), and so on, which may be implemented as software, hardware, or as a combination thereof. Some embodiments may employ an Internet Protocol (IP) tunneling technology to provide an overlay network via which encapsulated packets may be passed through network substrate 1410 using tunnels. The IP tunneling technology may provide a mapping and encapsulating system for creating an overlay network on a network (e.g., a local network in data center 1400 of FIG. 14) and may provide a separate namespace for the overlay layer (the public IP addresses) and the network substrate 1410 layer (the local IP addresses). Packets in the overlay layer may be checked against a mapping directory (e.g., provided by mapping service 1430) to determine what their tunnel substrate target (local IP address) should be.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	An “electronic devices” is a broad term that includes general purpose computer processing units and virtual machines. Applicant’s Specification recites:

host computers as virtual machines (VMs) on the 
hosts, where the VMs may be instantiated on slots on hosts that are rented or leased to customers of the network provider, the hardware virtualization technology may also be used to provide other computing resources, for example storage resources 1418A-1418N, as virtualized resources to customers of a network provider in a similar manner.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:


	Applicant’s Claim 16 merely teaches the mere “generation” of a “logical grouping” of hosts. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:
17. The system of claim 15, wherein determining the second logical group of hosts was overloaded comprises: maintaining a cache miss rate of hosts of the second logical group of hosts over a time period, each host the second logical group of hosts to cache a plurality of machine learning models;

tracking a number of unique machine learning models requested in the second logical group of hosts over the time period; and

wherein when either the first or second metric exceeds a threshold, the second logical group of hosts is overloaded.


	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 18
	Claim 18 recites:
18. The system of claim 15, wherein each host maps to at least one virtual node and an identifier of the machine learning model is hashed to at least one of the virtual nodes.

	Applicant’s Claim 18 merely teaches the mapping of virtual nodes and hashing of identifiers to virtual nodes. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:
19. The system of claim 15, wherein which host to route to is randomly determined and a location of the randomly determined host dictates the logical group of hosts to route the utterance to.

	Applicant’s Claim 19 merely teaches the selection of a random “host” and the determination of a “logical group of hosts”. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:
20. The system of claim 15, wherein each host caches a first plurality of machine learning models loaded in random access memory and caches a second, different plurality of machine learning models in a disk according to a least frequently used caching model.

	Applicant’s Claim 20 merely teaches the storage of data. Though it also teaches a “least frequently used caching model”, it does not teach 
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, 
                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
23 OCT 2021